Title: To James Madison from William Sprigg, 8 April 1806 (Abstract)
From: Sprigg, William
To: Madison, James


                    § From William Sprigg. 8 April 1806, Cincinnati. “The Commission of Judge of Orleans with which I am honored by the Executive of the United States did not reach my hands until the present Date. This was owing to its being directed to Cincinnati instead of Chillicothe where I have heretofore resided. I shall proceed with due diligence to the Territory of Orleans and endeavour to discharge the Duties of this important office according to the best of my Small Skill and abilities.”
                